Grant, C. J.
(after stating the facts). The charge of the court was correct, both as to the facts and the law. Plaintiff was not hampered by the care of his horse. He was in no more dangerous position than he would have been on foot. He testified that in the sand his horse and wagon made no noise. He could have stopped as quickly as if he had been walking. He alone was responsible for supposing that the train was on the other road. He knew that a train was approaching, and it was his duty to stop and ascertain which road it was on. There was no occasion for hurry. He was the master of his own movements, and slight precaution would have averted the accident. Mahlen v. Railway Co., 49 Mich. 585. He had knowledge that a train was approaching, and needed no other warning. Haas v. Railroad Co., 47 Mich. 401; White v. Railway Co., 102 Wis. 489.
*287In this view of the case, it is unnecessary to discuss the questions arising from the use of the electric bell.
Judgment affirmed.
The other Justices concurred.